Citation Nr: 0535111	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
frostbite injury to both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The veteran appealed the September 2001 rating decision's 
denial of service connection for post-traumatic stress 
disorder (PTSD) and of an increased disability rating for 
service-connected dysthymia.  However, the RO resolved those 
matters in the veteran's favor in a July 2003 rating 
decision.  Therefore, the issues are not currently before the 
Board.   

In addition, the Board observes that the veteran initiated an 
appeal of the May 1999 rating decision that awarded service 
connection for dysthymia and established an initial 10 
percent disability rating.  However, in May 2000 
correspondence, he indicated that he no longer wished to 
pursue that appeal.  Therefore, the appeal is withdrawn.  
38 C.F.R. § 20.204 (2005).  

In his September 2003 substantive appeal, the veteran 
indicated that he wanted VA to consider compensation for his 
hammertoes.  Review of the claims folder reveals that the 
Board denied service connection for hammertoes in a March 
1989 rating decision.  The veteran's statement is construed 
as an informal petition to reopen the claim for service 
connection for hammertoes, which is referred to the RO for 
the appropriate action.  

Finally, the Board notes that, in March 2005, well after the 
RO certified the instant appeal to the Board in March 2004,  
the veteran submitted VA medical records dated in 2005.  
There was no explanation provided concerning the delay in the 
submission of evidence.  Because the records were received 
more than 90 days after certification of the appeal, the 
Board will not take them into consideration.  38 C.F.R. § 
20.1304(c).  In any event, the Board emphasizes that, 
although they are podiatry treatment records, they do not 
mention frostbite or otherwise have any relevance to the 
instant appeal.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of frostbite injury to both feet in 
service or for many years thereafter, and no competent 
evidence of a nexus between the veteran's residuals of 
frostbite injury to both feet and his period of active 
service from June 1955 to June 1958.  


CONCLUSION OF LAW

Service connection for residuals of frostbite injury to both 
feet is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for residuals of 
frostbite injury to both feet.  He alleges that, during 
active service in Germany, he was exposed multiple times for 
long periods to below-freezing weather and that he was 
treated in service for frostbite.  

Service medical records are negative for any complaint, 
diagnosis, or treatment for frostbite injury to the feet.  In 
fact, the report of the May 1958 physical examination at 
separation was completely normal.  The accompanying report of 
medical history is similarly negative for any report of 
frostbite or any kind of foot trouble.  Therefore, because 
frostbite is not seen in service, service connection may not 
be established based on chronicity in service or continuity 
of symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  On this point, the Board notes that 
there is no evidence of foot disability of any kind until 
1997, nearly 40 years after service, when the veteran 
underwent a VA evaluation.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In addition, the Board finds no competent evidence of a nexus 
between the veteran's current foot disorder and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, there is no 
medical evidence that links the current findings of foot 
disorder to service.  The Board acknowledges that VA 
outpatient notes dated in August 1997and June 2000 indicate 
that the veteran has neuropathy secondary to frostbite and 
that the June 2001 VA examiner concluded that the veteran had 
definite evidence of frostbite exposure.  However, neither 
this evidence nor any other medical evidence of record links 
the disability from frostbite to service.  The inclusion of 
the veteran's history of frostbite in service in the 
outpatient notes and VA examination report does not 
constitute an opinion establishing a nexus to service.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Moreover, a medical opinion that relies on history as related 
by the veteran is no more probative than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
As discussed above, there is no evidence of complaint, 
diagnosis, or treatment of frostbite in service medical 
records.  Therefore, to the extent any evidence of record may 
be argued to provide a nexus opinion, such opinion, based as 
it is on a history from the veteran that is not supported by 
the evidence of record, would have little probative value.  

The veteran has offered his personal opinion that he has foot 
disability from frostbite he experienced in service.  The 
veteran is competent to describe the circumstances of his 
service.  However, as a lay person, not trained in medicine, 
he is not competent to offer an opinion as to whether any 
current disability he may have is related to that service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Simply stated, while the veteran may have had an injury 
during service involving the cold, there is no evidence to 
suggest that his current disability is the result of this 
injury, and significant evidence against such a finding. 

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for residuals of 
frostbite injury to both feet.  38 U.S.C.A. 
§ 5107(b).  That is, with no evidence of frostbite in service 
and no competent evidence of a nexus between the veteran's 
current disorder and service, the evidence is not so evenly 
balanced as to require resolution of doubt in the veteran's 
favor. Id.  The appeal is denied.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2001 and September 2003, as well as information 
provided in the September 2001 rating decision and July 2003 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the July 2003 statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO provided initial VCAA notice 
in May 2001, before the September 2001 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, neither VCAA letter conforms to 38 C.F.R. 
§ 3.159(b)(1) and asks the veteran to provide any evidence in 
his possession that pertains to the claim. Id. at 120-21.  
However, given the above notice and the veteran's submissions 
of evidence, the Board is satisfied that the veteran actually 
knew to provide the RO with any evidence he had that was 
relevant to his claim, such that any defect in notice in this 
respect is not prejudicial to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Moreover, neither the 
veteran nor his representative had made any showing that 
defective notice resulted in prejudice to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and a medical examination.  
The veteran has submitted relevant VA treatment records, 
copies of photographs, and numerous statements.  He has not 
submitted, or identified and authorized VA to obtain, any 
private medical records relevant to this appeal.  38 U.S.C.A. 
§ 5103A.  

The veteran has asserted that he was informed his service 
medical records were destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  However, review of 
the claims folder reveals that the NPRC provided the 
veteran's service medical records to the RO in July 1967, 
before the fire.  In addition, correspondence to the veteran 
dated in October 1987 from the National Archives and Records 
Administration confirmed that the records had been 
transferred to the RO before the fire and therefore were not 
affected.   

In the September 2005 Appellant's Brief, the veteran's 
representative indicated that a new examination was required 
in order to secure an opinion as to the etiology of the 
disorder at issue.  VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim. Id.  The Board finds no basis 
to remand the appeal for such an opinion.  Specifically, as 
discussed above, there is simply no competent medical 
evidence that relates the veteran's disability to service.  
Absent some such evidence, the duty to assist is not 
triggered.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (there must be some evidence of a causal connection 
between the alleged disability and the veteran's military 
service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

ORDER

Service connection for residuals of frostbite injury to both 
feet is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


